Citation Nr: 1517672	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  10-36 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of an anterior cruciate ligament (ACL) reconstruction of the left knee.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from December 1975 to October 1981.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied claims to reopen entitlement to service connection for a right knee disorder and a low back disorder, and denied an increased rating claim for residuals of an ACL reconstruction of the left knee.  The Veteran appealed the denials of these claims in this decision, and the matters are now before the Board.  

The Veteran was scheduled to testify via videoconference from the RO in Buffalo in March 2011.  In December 2010 and January 2011 statements, the Veteran withdrew his request for a Board hearing.  Thus, the Board hearing is deemed withdrawn.  38 C.F.R. § 20.702(e) (2014).


FINDINGS OF FACT

1.  The Veteran's left knee disability symptoms have manifested as motion limitation of flexion to no less than 48 degrees due to pain and arthritis, and extension that is less than 5 degrees.  However, his left knee has not exhibited symptoms of ankylosis, impairment of the knee due to recurrent subluxation or lateral instability, symptomatic removal of the semilunar cartilage, malunion or nonunion of the tibia or the fibula, genu recurvatum, or dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion. 

2.  By a February 2000 decision, the Board denied the Veteran's claim of entitlement to service connection for a right knee disorder.  The Veteran did not appeal the decision or submit new and material evidence within the one year appeal period.

3.  Evidence received since the February 2000 Board decision is new, but it is not material and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disorder.

4.  By a February 2000 decision, the Board denied the Veteran's claim of entitlement to service connection for a low back disorder.  The Veteran did not appeal the decision or submit new and material evidence within the one year appeal period.

5.  Evidence received since the February 2000 Board decision is new, but it is not material and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residuals of an ACL reconstruction of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5299-5260 (2014)  

2.  The February 2000 Board decision that denied the claim of entitlement to service connection for a right knee disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

3.  New and material evidence has not been received since the February 2000 Board decision to reopen the Veteran's claim of entitlement to service connection a right knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The February 2000 Board decision that denied the claim of entitlement to service connection for a low back disorder is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

5.  New and material evidence has not been received since the February 2000 Board decision to reopen the Veteran's claim of entitlement to a low back disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Residuals of an ACL Reconstruction of the Left Knee

The Veteran is seeking an increased rating for residuals of an ACL reconstruction of his left knee.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following discussion addresses the Veteran's level of disability from a year prior to when he filed a claim for an increased rating for this disability in March 2009.  See Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 505.  

The present appeal involves disabilities of the musculoskeletal system.  The Veteran currently has a 10 percent disability rating under DC 5299-5260, based on limitation of motion (flexion) of the left knee.  The Board notes that hyphenated diagnostic codes may be used when rating an unlisted condition by analogy; the additional code shown after the hyphen identifies the basis for the evaluation assigned.  Rating by analogy is appropriate for an unlisted condition where a closely related condition, which approximates the anatomical localization, symptomatology, and functional impairment, is available.  See 38 C.F.R. §§ 4.20, 4.27 (2014).

The Veteran's left knee disability can be rated under various diagnostic codes located in 38 C.F.R. § 4.71a.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

DC 5260 provides ratings based on limitation of flexion of the leg, where flexion limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint).  DC 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  

A VA x-ray of the left knee from January 2009 showed progressive narrowing of the joint space, especially the medial compartment, and spur formations.  This x-ray examination revealed worsening osteoarthritic changes of the left knee compared to the last examination in December 2004; however, the impression was that there was no definitive fracture.  

In a February 2009 VA physician's assistant note, the Veteran was noted as complaining of increased left knee pain that had lasted one month.  The VA medical professional indicated that he had osteoarthritis and that the last x-ray showed that his arthritis was worsening.  The Veteran reported that he was previously told that he had "no cartilage," that his knee buckles, and that he had difficulty straightening his knee.  Upon examination, the medical professional noted that both of the Veteran's knees had arthritic changes, that his left knee was mildly swollen with a possible small effusion, and that he favored his left knee when he limped.  The assessment was osteoarthritis of the knees with the left being worse than the right.  In a similar VA medical note from March 2009, the Veteran was scheduled to have his left knee placed in a brace.  

The Veteran was afforded a VA examination in September 2009 for his left knee disability symptoms during which the examiner reviewed the Veteran's medical records.  The examiner noted the Veteran's medical history of the left knee, that it was progressively getting worse since onset in service, and the Veteran's current use of Vicodin and Tylenol for pain.  The Veteran contended that his symptoms included deformity, giving way, instability, pain, stiffness, weakness, swelling, and tenderness.  He also stated that his joint motion was affected, and that he had locking episodes ranging from one to three times per month; however, he did not have incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, flare-ups of joint disease, or other symptoms.  Moreover, he indicated that he did not know if he had effusions, that he did not use assistive devices or aids, that he was unable to stand for more than five to ten minutes or walk more than a city block, and that he did not have constitutional symptoms of arthritis or incapacitating episodes of arthritis.  

Upon physical examination, the VA examiner noted that the Veteran had an antalgic gait, but no other evidence of abnormal weight bearing, loss of a bone or a part of a bone, or inflammatory arthritis.  Furthermore, the examiner determined that the Veteran's symptoms included bony joint enlargement, edema, tenderness, weakness, and guarding of movement; however, his symptoms did not include bumps consistent with Osgood-Schlatter's disease, crepitation, mass behind the knee, clicks or snaps, grinding, instability, patter or meniscus abnormality, abnormal tendons or bursae, joint ankylosis, or other knee abnormalities.  

His range of motion testing revealed no objective evidence of pain with active motion on the left side, left knee flexion of zero to 48 degrees, left knee extension of zero degrees, no objective evidence of pain following repetitive motion, and no additional limitations after three repetitions of range of motion.  The examiner used x-ray evidence from January 2009 during the examination, which showed worsening osteoarthritis but no definite fracture.  Ultimately, the VA examiner's conclusion was that the Veteran had a left knee ACL reconstruction and degenerative joint disease (DJD).  

In a March 2010 notice of disagreement, the Veteran contended that his bilateral knee conditions progressed from degenerative bone disease to osteoarthritis, to include chronic pain.  In a March 2010 VA pain management follow-up note, the Veteran complained of pain in both knees.  

During a VA orthopedic surgery consultation from the same month, the Veteran reported a history of pain, instability, and occasional locking associated with the left knee.  Upon examination, the VA orthopedist noted that the Veteran ambulated with a mildly antalgic gait that favored the left side, and that he had well-healed surgical incisions on both knees.  The Veteran had a trace effusion on his left knee.  Upon range of motion testing, the Veteran's left knee flexion was from zero to 120 degrees with crepitation from the patellofemoral joint.  Furthermore, the Veteran had good ligament stability, including anterior Lachman on the left side, which had a mild amount of translation and a well-defined end point.  His lower extremity strength was in the four out of five range, and his sensation was grossly intact to a light touch. 

The orthopedist indicated that an October 2009 x-ray of the Veteran's left knee showed significant degenerative changes of all three compartments of the left knee consistent with tricompartmental arthrosis.  The orthopedist's impression was that the Veteran had a left knee injury from 25 years ago with prior ACL reconstruction, which had advanced degenerative arthrosis of the knee.  

Based on the foregoing, the Board finds that the Veteran's left knee symptoms have manifested as limitation of flexion to no less than 48 degrees due to arthritis and pain.  Thus, his symptoms pursuant to DC 5299-5260 warrant a rating of 10 percent for the entire time on appeal.  A higher evaluation of 20 percent disabling is not warranted in this case because the Veteran's left knee flexion was not functionally limited to 30 degrees or less at any time.  

The Board has also specifically considered whether separate evaluations are warranted for arthritis, limitation of extension, or instability.  Assigning separate ratings under DC5003 (degenerative arthritis) and DC 5260 would constitute pyramiding, as these diagnostic codes overlap with respect to limitation of motion, including limitation of motion caused by pain.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  Furthermore, the rating criteria under DC 5003 specifically directs that degenerative arthritis be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, here, DC 5260.  See 38 C.F.R. § 4.71a.  Here, the Veteran is currently in receipt of a 10 percent rating under DC 5260 for limitation of flexion of his left knee; thus, DC 5003 would not allow for a higher rating than the 10 percent disability rating currently assigned under DC 5260.  

Moreover, while VA General Counsel has interpreted that separate ratings may be assigned under DC 5260 and 5261 for disability of the same joint where there is both compensable limitation of flexion and extension, the Board notes that the evidence of record does not show extension of 5 degrees or greater' thus, a separate rating for limitation of extension is not warranted in this case.  See VAOPGCPREC 9-2004.

Likewise, in addition to amounting to pyramiding, DC 5256 is inapplicable in this case because the medical and lay evidence of record does not show that the Veteran has ankylosis in his left knee.  Moreover, there is no indication in the claims file that the Veteran is symptomatic due to semilunar cartilage removal (DC 5259), or that dislocated semilunar cartilage in the left knee was causing frequent episodes of locking, pain, and effusion in the joint (DC 5258).  Additionally, DC 5262 does not apply in the Veteran's case as the evidence does not demonstrate impairment of the tibia or fibula, specifically malunion or nonunion.  Likewise, range of motion testing on several occasions revealed full extension to 0 degrees and did not indicate the presence of any objective hyperextension.  As the evidence in the record does not reflect that the Veteran has genu recurvatum, DC 5263 does not apply to his left knee.  

Lastly, while separate ratings for DC 5260 and 5257 (impairment of the knee due to recurrent subluxation or lateral instability) would not amount to pyramiding in this case, review of the evidence of record shows that the more probative evidence indicates that there is no instability or subluxation associated with the Veteran's left knee disability.  See VAOPGCPREC 23-97, 9-98.  The Board acknowledges the Veteran's lay statements during the September 2009 VA examination and the March 2010 VA orthopedic consultation that he had instability; however, the Board notes that the VA examiner specifically determined that he did not have instability in his left knee and the VA orthopedist concluded that he had good ligament stability.  Moreover, the Board notes that lateral instability is a specific medical term, as used in VA regulations and the rating criteria.  After weighing the Veteran's lay statements and the conclusions reached by the VA examiner and the VA orthopedist, the Board concludes that the VA medical professional's conclusions have greater probative value due to their expertise, training, education, proper support and rationale, and a thorough review of the Veteran's records.  Thus, the Board finds that the Veteran's left knee symptoms have not included impairment of the knee due to recurrent subluxation or lateral instability.  

Accordingly, the Board concludes that the Veteran's residuals of an ACL reconstruction of the left knee has been 10 percent disabling, and no more, throughout the entire rating period on appeal under DC 5260.  

Extraschedular Considerations

The Board has also considered whether referral for one or more extraschedular ratings is warranted.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected disability above reasonably describes and assesses his disability level and symptomatology.  The criteria rate his left knee disability on the basis of limitation of motion, to include as due to pain, weakness, effusion, locking, stability, and impairment; thus, the demonstrated manifestations-namely limitation of motion and loss of motion due to pain-are contemplated by the provisions of the rating schedule, and the VA examiner specifically addressed the DeLuca factors during the examination and the impact the Veteran's symptoms have on his employment.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's residuals of an ACL reconstruction of the left knee, and referral for consideration of an extra-schedular evaluation is not warranted.  

Therefore, as the preponderance of the evidence is against a rating in excess of 10 percent for residuals of an ACL reconstruction of the left knee under DC 5299-5260, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).  

The Board has also considered whether an inferred claim for a total disability based upon individual unemployability (TDIU) claim has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board acknowledges the Veteran's statements during the September 2009 VA examination that he has not worked since 2000 due to knee and low back pain.  Moreover, the Board acknowledges the VA examiner's determinations that his left knee ACL reconstruction had significant effects on his usual occupation due to decreased mobility and problems with lifting and carrying objects.  However, the Veteran has not contended, and the record as a whole has not indicated, that the Veteran is unable to maintain substantial employment due solely to his service-connected left knee disability.  In fact, the September 2009 VA examiner specifically determined that the Veteran's left knee disability did not have any effects on his usual daily activities.  Thus, the Board finds that Rice is inapplicable in this case.

New and Material Evidence

The Veteran is seeking to reopen previously denied claims of service connection for a right knee disorder and a low back disorder.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.


Right Knee Disorder

The Veteran's claim of entitlement to service connection for a right knee disorder was previously denied in a February 2000 decision after the Board considered his service treatment records, his lay statements, and his post-service VA and private medical records.  The Board determined that the Veteran had a current right knee disorder and that his service treatment records indicated on several occasions that he incurred an injury to his right knee in service.  However, the Board found that there was no medical opinion of record linking the current right knee disorder to service, and that the private medical treatment records showed that the current right knee disorder was the result of an injury that the Veteran sustained in 1993, approximately 12 years after he separated from service.  The Veteran did not appeal this decision and did not submit new and material evidence within one year.  Thus, the February 2000 Board became final.  See 38 U.S.C.A. § 7105; see also 38 C.F.R. §§ 20.302, 20.1103.

Since that time, numerous VA treatment records have been associated with the Veteran's claims file which document his current right knee disorder symptoms, including a December 2004 progress note, February 2009 and March 2009 physician's assistant notes, and December 2004 and March 2009 x-rays.  Likewise, a September 2006 private employment assessment showed that the Veteran had bilateral osteoarthritis of the knees.  Conversely, none of the medical records that have been associated with the claims file since the February 2000 Board decision attribute the etiology of the Veteran's right knee disorder to his time in military service.  In fact, the claims file does not contain any new medical evidence since the February 2000 Board decision indicating that the Veteran's current right knee disorder was caused by or aggravated by his military service.  Thus, the Board must conclude that the new medical evidence is redundant and is not material as it does not relate to an unestablished fact necessary to substantiate the Veteran's claim, namely, a nexus opinion relating his current right knee disorder to military service.  

Moreover, the Veteran has relayed the etiology of his right knee disorder to VA medical professionals on several occasions, including in a March 2010 orthopedic surgery consultation during which he indicated that his right knee had been a problem for approximately ten years.  While he relayed that his left knee injury occurred in the Army while playing basketball, the Veteran indicated that his right knee injury occurred in 2000 when he slipped, tore cartilage, and had an arthroscopy performed on that knee in 2000.  However, in a March 2010 pain management follow-up note, the Veteran stated that he had bilateral knee symptoms for 35 years.  He also stated in his March 2010 notice of disagreement that his bilateral knee symptoms progressed from degenerative bone disease to osteoarthritis and chronic pain.  Likewise, in his September 2010 Substantive Appeal (VA Form 9), he indicated that he was diagnosed with degenerative bone disease approximately 20 years prior, and that this disease occurred while serving in the armed forces.  He indicated that approximately 10 years prior this disease had progressed and developed into ostearthritis.   

While these lay statements are new, the Board notes that the Veteran has made similar contentions in regards to the etiology of the right knee symptoms in the past, and such statements were known to the Board at the time it adjudicated the Veteran's service connection claim for a right knee disorder in February 2000.  Thus, the Board finds that although the VA medical documents and lay statements submitted after the February 2000 are new, as they were not previously submitted to VA decision-makers prior to the February 2000 Board decision, they are not material because they are redundant and do not relate to an unestablished fact necessary to substantiate the Veteran's claim.  

Based on the foregoing, the Board concludes that new and material evidence has not been added to reopen the claim of entitlement to service connection for a right knee disorder.  The preponderance of the evidence is against the claim to reopen, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Low Back Disorder

The February 2000 Board decision also denied the Veteran's claim of entitlement to service connection for a low back disorder after the Board considered his service treatment records, his post-service VA and private medical records, and his lay statements, including a statement to a VA examiner in 1993 that he had a 17 years history of back pain.  The Board determined that although the Veteran had a back disorder in service and a current back disorder, his service connection claim had to be denied because there was no competent medical evidence of a nexus between his current back disorder and his time in service.  As previously mentioned, the Veteran did not appeal this decision and did not submit new and material evidence within one year.  Thus, the February 2000 Board became final.  See 38 U.S.C.A. § 7105; see also 38 C.F.R. §§ 20.302, 20.1103.

Since that time, numerous VA treatment records that have been associated with the claims file show symptoms and treatment for a back disorder, including a November 2004 lumbosacral spine radiology report showing an impression of suspected mild degenerative disc disease (DDD) at the L3-L4.  In a December 2004 progress note, the Veteran relayed to the VA doctor that he had low and middle back pains for over 20 years, and after performing a physical examination and range of motion testing, the doctor diagnosed him with mild DDD in the lumbar area.  Likewise, a September 2006 private employment assessment noted that he had mild DDD at L3-L4.  

A February 2009 physician's assistant note showed a notation of degeneration of an intervertebral disc.  Another March 2009 VA physician's assistant note showed that the Veteran complained of intermittent low back pain, which had lasted for years, and the medical professional assessed his symptoms as an exacerbation of chronic low back pain.  The Veteran indicated that low back pain was one of the reasons for his unemployment during the September 2009 VA examination of his left knee disability.  In a March 2010 VA orthopedic surgery consultation, the Veteran admitted to having some stiffness in his neck, and the orthopedist performed range of motion testing on his spine.  In a March 2010 pain management follow-up note, the Veteran reported having history of pain for the previous 25 years.  

In his March 2010 notice of disagreement, he stated that his back condition symptoms progressed from degenerative bone disease to osteoarthritis and chronic pain.  Likewise, in his September 2010 VA Form 9, he indicated that he was diagnosed with degenerative bone disease approximately 20 years prior, and that this disease occurred while serving in the armed forces.  He indicated that this disease had progressed and developed into ostearthritis approximately 10 years prior.   

In light of the evidence above, the Board concludes that the medical evidence submitted since the February 2000 Board decision is new but it is not material because it does not address the etiology of the Veteran's back disability in relation to his time in service.  The Board acknowledges the Veteran's statements to VA medical professionals which possibly relate his lay history of back pain to the time period when he was in military service.  However, the Board notes that the February 2000 Board decision specifically addressed the Veteran's allegations that he developed a back disorder in service which required treatment and that he continued to experience residual of that disorder.  Thus, the Board finds that although the VA medical documents and lay statements submitted after the February 2000 Board decision are new, as they were not previously submitted to VA decision-makers prior to the issuance of the Board decision, they are not material because they are redundant and do not relate to an unestablished fact necessary to substantiate the Veteran's claim, namely a nexus opinion relating his low back disorder to military service.  

Based on the foregoing, the Board concludes that new and material evidence has not been added to reopen the claim of entitlement to service connection for a low back disorder.  The preponderance of the evidence is against the claim to reopen, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in June 2009, prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service treatment records and records of VA and private treatment.  The duty to assist was further satisfied by a VA examination in September 2009, during which an examiner conducted an examination of the Veteran, was provided the Veteran's medical records for review, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.





ORDER

Entitlement to a rating in excess of 10 percent for residuals of an ACL reconstruction of the left knee is denied.

New and material evidence having not been received, the claim to reopen a claim of entitlement to service connection for a right knee disorder is denied.

New and material evidence having not been received, the claim to reopen a claim of entitlement to service connection for a low back disorder is denied. 



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


